DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the applicant’s amendments to claims 1 and 10 and the applicant’s arguments about how broad the user-sensitive data is to be interpreted, the Examiner found it necessary to introduce a new grounds of rejection using an equally broad interpretation of the claimed user-sensitive data. 

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.  
101 Rejections
The applicant’s arguments regarding the rejection based on 35 USC section 101 are not persuasive.  The applicant alleges that “Applicant’s specification disclosed that the “(MAC) nodes” are “media hubs”, which a person of ordinary skill in the art would understand to be a hardware component.”  The applicant’s argument is not persuasive for two reasons.  First, the specification only states that “it is also preferred for the second MAC nodes to be a WebRTC media hub”.  The second MAC node is not limited to being a media hub even if the applicant disclosed that such a scenario is “preferred”.  Second, the applicant’s characterization that a media hub is limited to hardware is not correct.  Those of ordinary skill would recognize that WebRTC is implemented via software so they would understand that a hub that implements WebRTC could refer to the software that implements the Web RTC.  This is illustrated by paragraph 82 of US PGPUB 2015/0229702 by Lacharme (cited on the 892 
The applicant then argues:
Further, the Specification discloses that "the WebRTC-based cloud service is operated through a first data center or first network system 3 operated in a first cloud 2." Specification at 5. One of ordinary skill in the art would understand that a data center or network system necessarily includes hardware components.

This argument is irrelevant.  Even if a data center or network system necessarily includes hardware components, the applicant is not claiming a data center or network system.  The applicant is claiming a “WebRTC-based cloud service”.  The applicant’s argument actually undermines the applicant’s position because in order for the “WebRTC-based cloud service” to be “operated” by the data center or network system, it would have to be software.
Finally the applicant argues:
The Specification also discloses that "[s]econd MAC nodes 10 that are locally/remotely separated from the first cloud 2 are geographically distributed and geographically separated by the application node 5." One of ordinary skill in the art would understand that nodes can be geographically separated only if they are provided on hardware components that are Attorney Docket No. 12694.0109-00000themselves geographically separated. 

This argument is not persuasive.  The applicant fails to explain how the second MAC node is limited to covering hardware.  By the applicant’s logic, the second MAC node could cover software per se and be “provided on hardware components” that are separate and distinct from the second MAC node.  The claimed second MAC node is not limited to such hardware components by the claim or the language of the specification.
112a rejections
The applicant argues the following:
With respect to claims 1, 10, and 13, the Office asserted that "applicant's specification . . . does not explain what conversation data or user data might be generated." Office Action at 5. Applicant disagrees. Applicant's specification discloses "real-time audio and/or video and/or shared desktop streams." See e.g., Specification at 3. Further, original claim 1 discloses that "all RTC and media services supplied by 


The applicant’s assertion is not supported by the original disclosure.  A person of ordinary skill in the art would not understand conversations to include data in audio and/or video streams.  The streams disclosed by the applicant are not conventionally stored in a manner outside of their use.  In other words, it is not a conventional operation of system which executes the streams disclosed on page 3 of the applicant’s specification, to separately store data related to the streams.  Those of ordinary skill would recognize that such additional storage would be separate from the action of executing the streams, as disclosed on page 3 of the specification.  Executing a stream and storing all user-sensitive data are clearly different concepts.  They do not mean the same thing as alleged by the applicant.  The applicant’s specification failed to define the relationship between streaming data by a hub and storing all-user sensitive data in storage.
Next the applicant argues:
Further, Applicant's specification discloses that the "service provider of the data center for the second network system 7 ... is not responsible for data storage, except for data storage with respect to MAC configuration data and RTC statistical/backtracking data." Specification at 6. Thus the specification makes clear that the service provider does not store any other data associated with the user. Accordingly, and contrary to the Office's assertion, Applicant's specification adequately describes the claimed "conversations and user data."     

The specification provides no description of what data storage is being referred to.  The applicant’s specification does not provide any way of discerning what is meant by the data storage that the service provider is not responsible for.  If the second MAC node operated by the service provider is a WebRTC hub it would not be storing data; it would be passing streams to destinations.  The applicant has also not provided any description of RTC statistical/backtracking data.  The applicant’s disclosure does not provide a description of what the applicant’s invention is doing to store data or what the data that is stored comprises.

Additionally, the Office asserted that the Applicant has not disclosed how user- sensitive data on the second network system is transmitted to the first cloud network's storage node. Office Action at 6. This is incorrect. Applicant's specification discloses that "[w]ith the method configuration according to the invention, it is possible toApplication No. 16/467,664 Attorney Docket No. 12694.0109-00000reduce bandwidth costs or advantageously decrease data traffic via the Internet, because it allows Internet data traffic to be moved to internal network systems" Specification at 2 (emphasis added). The Application also discloses "[p]rovision of a second MAC node for a second network system belonging to a service provider, which is connected to the first network system via an HTTPS (Hypertext Transfer Protocol Secure) link, wherein all RTC and media services supplied by the service provider are executed via the second MAC node, and wherein all user-sensitive data in the possession of the service provider supplying the second network system is stored in the at least one storage node in the first network system." Specification at 2 (emphasis added). Thus, contrary to the Office's assertion, Applicant's specification adequately discloses how user-sensitive data such as conversations and user data is communicated from the second network system to the first network system storage node. 


Page 2 of the specification merely describes an intended benefit of the applicant’s invention but fails to provide any description of how the applicant’s invention actually reduces bandwidth costs or decreases data traffic or how it actually implements moving internet traffic to internal network systems.  Page 2 described the purpose of the invention but not any technological solution for actually implementing the stated goals.  Page 2 does not provide any description of how the RTC media services supplied by the service provider are related to “all user sensitive data” in the possession of the service provider.  The applicant fails to define “all user sensitive data” or what it means for the service provider to “possess” such data.  
As to the amendment to claim 10, it is no longer rejected for the third issue presented in the office action.  Claim 12 still is.
As to claim 7, page 3 does not actually define a registration step.  Page 3 only states that a second MAC node must be authenticated and authorized before it can be registered but it states nothing about the actual registration.  The applicant’s specification does not explicitly define a registration or how such a registration would differ from authentication and authorization.  The applicant has clearly not provided any meaningful disclosure of a registration.

112b rejections
The applicant’s arguments generally try to show how the specification supports the claims.  However the 112b rejections are made to show how the claim language itself is incoherent.  The Examiner did cite the specification in the rejection of claim 1 but only to illustrate how what is being claimed in completely unclear, especially considering what is disclosed.  Because the applicant’s remarks do not explain how the language of the claims itself is clear, the applicant’s arguments are irrelevant and the rejections are maintained.
As to claim 1, the preamble of claim 1 states that claim 1 is a method of operating a collaboration and communication platform with a WebRTC-based cloud service that is operated through a first network system.  The first limitation of claim 1 defines operations of providing a second MAC node that is in a network system separate from the first network system where the WebRTC-based cloud service is operated.  The second limitation of claim 1 defines operations performed by the second MAC node which are irrelevant to the operation of a collaboration and communication platform with a WebRTC-based cloud service that the preamble defines as the purpose of the method.  The final limitation of claim 1 defines storing data in possession of a service provider in a storage node of the first network system.  Storing data in a storage node has nothing to do with the purpose of the claim which is “operating a collaboration and communication platform with a WebRTC-based cloud service”.  Therefore it is impossible to determine the relationship between the purpose of claim 1, as defined in the preamble, and the actual limitations of claim 1.  
As to claim 5, claim 1 does not define the “collaboration and communication platform”.  Claim 1 only states that is a method of operating a collaboration and communication platform with WebRTC-based services.  Therefore it is unclear what the media services and RTC services defined by claim 5 have to do with claim 1.


102(a) Rejections based on Narayanan and Rai
The applicant’s arguments regarding Narayanan and Rai are irrelevant to what is covered by the actual language of the claim.  The claim limitations of claim 12 only state that the second network system is “associated with a service provider”.  The claims make no attempt to define the association or a service provider’s relationship with a cloud.  The claims do not preclude the first and second network “systems” from covering devices in the same cloud.  The applicant has written an extremely broad claim and the Examiner has applied art according to this extreme breadth.  

103 Rejections
The applicant has made general allegations that the prior art does not teach the limitations.  The Examiner maintains the rejections for the reasons presented in the last office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are broad enough to cover software per se.  Claim 10 is directed towards a system comprising a first network system including at least one ACC node, a least one APP node, at least one MAC node and at least one storage node and a second network system 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description Issue #1
Claim 1 recites the following limitation:


Claim 10 recites the following limitation:
wherein all user-sensitive data including conversations and personal user data in possession of the service provider -4-Application No. 16/467,664 Attorney Docket No. 12694.0109-00000 associated with the second network system is stored in the at least one storage node of the first network system.

Claim 13 recites the following limitation:
wherein user-sensitive data associated with the RTC and media services provided by the at least one second MAC node is stored in the at least one storage node associated with the first network system.

The following is the description provided by the applicant regarding these limitation:
In order to reduce the data traffic running through the first MAC node 6, a second MAC node 10 is provided in a data center in a second network system 7, which is connected to the SIP Private Branch Exchange (PBX) or an SIP trunk or IMS system of the service provider and is designated generally in the figure with the reference 15. It can be a data center supplied by a public telecommunication service provider or similar entity, but it can also be a private data center belonging to a company or organization. The supply of the second MAC node 10 for a network external to the communication and collaboration platform 1 (here, the second network system 7) through the communication and collaboration platform 1 is designated as a local or remote5 
(GEO) separated MAC model. This allows not only the second MAC node 10 but also all use and implementation instructions to be delivered to the operator of the data center on the second network 7. 
It is also important that all user-sensitive data (conversations, user data, etc.) is then stored in the storage node 8 in the first cloud 2 of the communication and collaboration platform 1 and not also stored externally. The service provider of the data center for the second network system 7 has no access to that data. It is not responsible for data storage, except for data storage with respect to MAC configuration data and RTC statistical/backtracking data. However, 


The applicant’s disclosure does not provide any meaningful description of what is meant by all user-sensitive data.  The specification does not describe any particular conversations or user data in any context related to the service provider, the second network system, or the second MAC node.  The applicant’s specification fails to define user-sensitive data.  It does not explain what conversation data or user data might be generated.  The applicant’s disclosure fails to inform those reading the applicant’s disclosure what is covered by user-sensitive data.  
The applicant has not disclosed any concept of how the second service provider might possess the user-sensitive data as claimed in claims 1 and 10.  The applicant has not disclosed that user-sensitive data is associated with the RTC and media service provided by the at least one second node is stored in the at least one storage node associated with the first network system as claimed in claim 13.
Furthermore the applicant does not provide any description of how data in possession of the second MAC node or service provider system would be stored in the storage node of the first network system.  Looking at Figure 1, the storage node 8 is disclosed as being only connected to the second network through the ACC node 4 and the APP node 5.  The applicant does not provide any description of how data that is possessed or associated with the second network would actually end up being stored in the storage node as disclosed.  The applicant’s Figures show a complexity that is not described in any manner by the applicant’s disclosure.  The Background and Summary sections explain that the first network is a cloud provider network and the second network is a separate service provider so it cannot be assumed that interactions between such different entities would be obvious.

Written Description Issue #2
Claim 7 claims the following:
registering the second MAC node in the first network system after the first authenticating and authorizing step.

The following is the applicant’s disclosure:
In addition, it is advantageous for the second MAC node to be authenticated and authorized before it is registered on the first network system, so that security aspects are adequately addressed.

"Outside," i.e., locally separated from the first cloud 2, second MACs 10 must be authenticated and authorized before they can be registered.

The applicant’s disclosure fails to actually define any registration occurs.  The specification states that authentication and authorization must occur before a second MAC can be registered but this disclosure only defines a property of authentication and authorization; how it facilitates future registration.  The applicant’s disclosure did not define the actual future step of registration in any manner so it would not be proper to assume such a step is implied by the disclosure.  For example, how would registration differ from authentication and authorization?  The applicant’s disclosure does not describe any technology for registering a second MAC node or even what registering would mean.

Written Description Issue #3
There is no disclosure that the second network system is part of the communication and collaboration platform as claimed in claim 12.  The applicant disclosed that the second networks system is not part of the collaboration and communication platform.  This is illustrated in the applicant’s Figure 1 and described on page 5.  The communication and collaboration platform is shown as reference number 1 and the second network system is shown as reference number 7.  Pages 1 and 2 of the specification make it clear that the collaboration and communication platform is related to the cloud service provided on the Internet whereas the second network system is internal to the service provider.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear how the method limitations of “providing at least one MAC node”, “executing RTC and media services... provided by the second MAC node”, and the storage of all-user sensitive data have to do with “operating a collaboration and communication platform with a WebRTC-based cloud service” which describes the method in the preamble.  The specification makes it clear that the second MAC node (ref. no. 10 in Figure 1) and the service provider associated with second network system (ref. no. 7 in Figure 1) are distinct from the collaboration and communication platform and WebRTC-based cloud service (ref. no. 1 in Figure 1).  It is completely unclear what the limitations of claim 1 have to do with the intended use of claim 1 recited in the preamble.
5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the claimed media services and RTC services related to the collaboration and communication platform have to do with the limitations performed by the method of claim 1 which are performed by the second network.
Claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear what the relationship is between the first network system and the second network system according to the breadth of the claims.  They appear to have no relationship as claimed.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how the operation of components by the first network system and second network system would further limit the system of claim 12.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0259127 by Shaw et al.
As to claim 1, Shaw teaches a method for operating a collaboration and communication platform with a WebRTC-based cloud service, the WebRTC-based cloud service being operated through a first network system provided in a first cloud (Authentication server 120 and third party domains 125 are the first network “system”), the first network system including at least one ACC node (Authentication server 120), at least one APP node (Third party domains 125), at least one MAC node (Third party domains 125) and at least one storage node (Authentication server 120), wherein the method comprises: providing at least one second MAC node (Gateway 115) in a second network system operated by the service provider (the Gateway 115 is operated by mobile operator as described in paragraph 13), the second MAC node being connected to the first network system via an HTTP link (paragraph 24); executing RTC and media services supplied by the service provider via the second MAC node (paragraph 18); storing all user sensitive data including conversations and user data (paragraph 19, the authentication is considered a conversation and the credentials are considered user data.  Only the data pertaining to the third party domains is considered “user sensitive”) in possession of the service provider associated with the second network system (Figure 2, the data passes through gateway 115) in at least one storage node of the first network system (the authentication server 120 stores user data in order to authenticate the users).
As to claims 2 and 3, see Figure 1, elements 15 and 130 are considered a data center.
As to claim 4, see Figure 1.
As to claim 5, see paragraph 1 and claim 5.
As to claim 6, see Figure 1.

As to claims 8 and 9, see Figure 1. 
As to claim 10, Shaw teaches a system for providing a WebRTC-based cloud service, comprising: a first network system (Authentication server 120 and third party domains 125 are the first network “system”) provided in a cloud, the first network system including at least one ACC node (Authentication server 120), at least on APP node (Third party domains 125), at least one MAC node (Third party domains 125), and at least one storage node  (Authentication server 120);  a second network system operated by a service provider, the second network system including at least one second MAC node (the Gateway 115 is operated by mobile operator as described in paragraph 13) connected to the first network system via a secure link (paragraph 24), wherein the RTC and media service supplied by the service provider are executed through the second MAC node (paragraph 18) and wherein all user-sensitive data including conversations and personal user data (paragraph 19, the authentication is considered a conversation and the credentials are considered user data.  Only the data pertaining to the third party domains is considered “user sensitive”) in possession of the service provider associated with the second network system (Figure 2, the data passes through gateway 115) is stored in the least one storage node of the first network system (the authentication server 120 stores user data in order to authenticate the users).
As to claim 11, see paragraph 24.
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0348044 by Narayanan et al.
As to claim 12, Narayanan teaches a collaboration and communication system comprising: a first network system included in a first cloud (ref. no. 299) and configured to provide a WebRTC-based cloud service (service is provided to WebRTC clients), the first network's system including: at least one first media access control (MAC) node (the Virtual RTC client and SIP/IMS core in Figure 5) that provides RTC (client devices in Figure 5); and a second network system associated with a service provider, the second network system including: at least one second MAC node (Conference Server 298 in Figure 5) that provides RTC and media services, wherein  network data traffic associated with the RTC and media services provided by the at least one second MAC node does not pass through the at least one first MAC node (Figure 5 does not show that the media that is provided by the conference server goes through the Virtual RTC client and SIP/IMS core).
As to claim 20, see paragraphs 52 and 53.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Number 10,637,929 to Rai.
As to claim 12, Rai teaches a collaboration and communication system comprising: a first network system included in a first cloud (Web RTC servers 1 and 2 are considered to form a cloud) and configured to provide a WebRTC-based cloud service (Figures 2a and 2b), the first network's system including: at least one first media access control (MAC) node (Web RTC server 1) that provides RTC and media services; and at least one storage node (memory 710 storing session state info); and a second network system associated with a service provider, the second network system including: at least one second MAC node (Web Server 2) that provides RTC and media services, wherein  network data traffic associated with the RTC and media services provided by the at least one second MAC node does not pass through the at least one first MAC node (Figures 2A and 2B the traffic passes through either one or the other Web RTC server).
As to claim 13, the memories of each server store session data related to the other server that is operating.

As to claim 15, the session data is user data.
As to claim 20, see Abstract.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2018/0069878 by Martini.
As to claims 16 and 17, Rai teaches the subject matter of claim 12 however it does not teach connecting two networks with an HTTPS link.
Martini shows that it would be obvious to connect two networks using an HTTPS link (paragraph 14 and Figure 1).
It would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Martini regarding connecting network using HTTPS because HTTPS in a common way to connect devices over a network.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2018/0007204 by Klein et al.
As to claim 18, Rai teaches the subject matter of claim 1; however Rai does not explicitly teach that the WebRTC server is connected to the claimed systems.
Klein shows that it would have been obvious to connect a WebRTC gateway to an SIP PBX (paragraph 89).
It would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Klein regarding accessing SIP PBX services because such services allow for greater flexibility when handling communications from user devices.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2011/0277027 by Hayton et al.
As to claim 18, RAi teaches the subject matter of claim 1; however Rai does not explicitly teach having different networks host PaaS and SaaS components.
Hayton teaches having different networks host PaaS and SaaS components (paragraphs 490 and 530).
t would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Hayton regarding deploying PaaS and SaaS components because doing so allows for flexibility in implementing network architecture.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442